Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC§ 112(b)
Applicant has amended Claims 5, 9 – 10 and 20.  Therefore, the rejection of Claims 5, 9 – 10 and 20 under 35 USC§ 112(b) is withdrawn.


Allowable Subject Matter
Claims 1, 4 – 10, 12 - 13 and 16 - 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 13 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“an OTA integration module that provides a same set of application programming interfaces (APis), irrespective of a type of OTA tuner device, to code modules of a media presentation application, wherein the OTA integration module is integrated as part of the media presentation application as a software development kit (SDK), configured to: 
receive, from a code module of the media presentation application, a standardized call for a stream of an OTA television channel; 
in response to the standardized call for the stream of the OTA television channel, request, from a first OTA tuner device connected directly with a local wireless network, the stream of the OTA television channel, wherein the OTA television channel is broadcast over a geographic region on the VHF band or UHF band; and 
receive, from the first OTA tuner device, the stream of the OTA television channel; and
 
the media presentation application, wherein: 
the media presentation application is executed by the one or more processors of the streaming media player device; and 
the media presentation application receives streaming media via the wireless network interface and outputs the streaming media via the video output interface for presentation.”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
Examiner has previously presented (see Office Action mailed 22 January 2021) that Chaudhari generally teaches Over the Top media integration with Over the Air Broadcast media (title) by receiving a request from a unified interface which includes both OTA programs and streaming TV programming, ([0003]) and outputting video and audio data to output ports, [0025] – [0026]).  However, Chaudhari does not clearly demonstrate providing a same set of APIs irrespective of a type of OTA device.
To supplement the teachings of Chaudhari, the examiner has previously presented Ma as teaching an API which controls multimedia parameters for various video streams provided by tuners, decoders, alternate video sources, etc., (Fig. 3, [0028] and [0044] – [0046]).  However, the combination of Chaudhari and Ma does not clearly demonstrate OTA broadcast over a geographic region.
To supplement the teachings of Chaudhari and Ma, the examiner has previously presented that Sugiyama as teaching broadcast TV signals over the air to a limited geographic area on a VHF or UHF channel, ([0017]).  However, the combination of Chaudhari, Ma and Sugiyama does not clearly demonstrate the OTA integration module is integrated as part of the media presentation application as a software development kit (SDK), receiving a standardized call for stream of an OTA television channel and in response to the standardized call, request the stream of the OTA television channel.
Examiner submits the teachings of Herigstad et al., (US Pub. 2015/0074735 A1) as demonstrating a request for content data from an Internet source through a standardized interface or via a proprietary protocol from a software development kit, (Fig. 4 and [0063]).  While the video signal from the video content provider may be transmitted via a number of mediums including broadcast airwaves, Herigstad does not disclose an OTA tuner device connected directly with a local wireless network, as claimed.
Examiner further submits Lee et al., (US Pub. 2021/0043205 A1) as demonstrating an antenna module 1697 connected to a wireless network 1698 (Fig. 16) and a client and SDK performing a universal function ([0034]).  However, Lee does not cure the deficiencies of the prior art described above.  Therefore, Claim 1 is considered allowable.
Claim 13 is considered allowable for the same reasons stated above. Dependent claims 4 – 10, 12 and 16 - 20 are allowed because they further limit independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herigstad et al., (US Pub. 2015/0074735 A1) teaches a request for content data from an Internet source through a standardized interface or via a proprietary protocol from a software development kit, (Fig. 4 and [0063]).
Lee et al., (US Pub. 2021/0043205 A1) teaches an antenna module 1697 connected to a wireless network 1698 (Fig. 16) and a client and SDK performing a universal function ([0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421